                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

SAMMY BRIAN MORRIS,                    )
                                       )
     Plaintiff,                        )
v.                                     )           CV418-272
                                       )
CHATHAM COUNTY C.N.T. DIVISION,        )
et al.,                                )
                                       )
     Defendants.                       )

                                ORDER

     This case involves an arrestee’s allegations of excessive force. See

doc. 7 at 8. On March 29, 2019, defendants John Doe 1-4 answered

plaintiff’s complaint. See doc. 29. No motions were filed, however, until

June 17, 2019. See doc. 31. Because the undersigned’s former law partner

and firm appeared in this case (by filing the most recent motion) and to

avoid any appearance of impropriety, I recuse.

     Two federal statutes govern judicial disqualification due to conflict

of interests. The first, 28 U.S.C. § 144, only applies when “a party . . .

makes and files a timely and sufficient affidavit . . . .” Since no such

affidavit has been filed, it does not apply here. The second, 28 U.S.C.

§ 455, “places a judge under a self-enforcing obligation to recuse himself
where the proper legal grounds exist.” United States v. Alabama, 828 F.2d

1532, 1540 (11th Cir. 1987), superseded by statute on other grounds as

recognized by J.W. by and through Tammy Williams v. Birmingham Bd.

of Ed., 904 F.3d 1248, 1254 (11th Cir. 2018). Courts have generally

recognized that prior partnership in the law firm representing a party is

not an absolute bar on a judge’s hearing a case. See Draper v. Reynolds,

369 F.3d 1270, 1281 (11th Cir. 2004) (prior partnership in law firm not

grounds for recusal); Apex Oil Co. v. Apex Oil, 981 F.2d 302, 304 (8th Cir.

1992) (judge’s prior partnership in law firm that represented party

involved in case was not required to recuse); Ford v. Bank of Am., 2000

WL 1028238, * 2 (10th Cir. July 26, 2000) (unpublished) (disqualification

not required because of judge’s prior employment with law firm

representing defendants). Nevertheless, judges typically observe a two-

year recusal period from cases involving their prior law firms. Draper, 369

F.3d at 1281 (citing Guide to Judiciary Policies and Procedures, Vol. II,

Ch. V, Compendium § 3.3-1(b) (2003).         Nevertheless, it is vital that

litigants and the public see that the judicial process is fair and impartial.

Accordingly, I will exercise my discretionary power to recuse in this case.




                                     2
     The Clerk is, therefore, DIRECTED to reassign this case to

Magistrate Judge James E. Graham for all further proceedings.

     SO ORDERED, this 9th day of July, 2019.

                                      ______________________________
                                      __________________________
                                      Christopher L. Ray
                                      United States Magistrate Judge
                                      Southern District of Georgia




                                  3
